Citation Nr: 1444913	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  08-12 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased rating for fibromyalgia, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from November 1990 to August 1991.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from November 2006, July 2009, and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In the November 2006 rating decision, the RO denied a disability rating in excess of 20 percent for fibromyalgia.  In the July 2009 rating decision, the RO denied service connection for tinnitus.  In the April 2011 rating decision, the RO denied service connection for hearing loss.  

In July 2014, the appellant testified at a Board hearing at the RO before the undersigned Veterans Law Judge.  At the hearing, the appellant submitted additional evidence, along with a waiver of initial RO consideration of that evidence.  38 C.F.R. § 20.1304 (2013).  

In reaching its decision below, the Board has reviewed the appellant's VA claims folder in its entirety, as well as the additional records in his Virtual VA and VBMS folders.  This additional evidence is largely duplicative of the information contained in the paper claims folder.  

After reviewing the entire record on appeal in detail, the Board observes that the appellant's claim of service connection for bilateral hearing loss was previously denied by the RO in a final May 1994 rating decision.  Although the RO certified the current issue on appeal as a new claim, the Board is obligated by statute to consider whether new and material evidence has been submitted prior to addressing the merits of this claim. 38 U.S.C.A. §§ 5108, 7105(c) (West 2002); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (holding that the Board does not have jurisdiction to consider a claim which has previously adjudicated unless new and material evidence is presented).  Thus, the Board has recharacterized this issue as set forth on the cover page of this decision.  Given the favorable outcome below, the appellant has not been prejudiced by the Board's actions.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The issues of entitlement to service connection for bilateral hearing loss and tinnitus and to an entitlement to an increased evaluation for fibromyalgia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 1994 rating decision, the RO denied service connection for bilateral hearing loss.  Although he was notified of the decision and his appellate rights in a June 1994 letter, the appellant did not appeal, nor was new and material evidence received, within one year.  

2.  Evidence received since the final May 1994 rating decision denying service connection for bilateral hearing loss includes evidence that relates to an unestablished fact necessary to substantiate the claim and, when presumed credible, raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The May 1994 rating decision denying service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993).

2.  New and material evidence has been received to warrant reopening of the claim of service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The appellant's service personnel records show that he was a member of the Army Reserve who was ordered to active duty in support of Operation Desert Shield/Desert Storm from November 1990 to August 1991.  

Service treatment records corresponding to the appellant's period of active duty contain no indication that he was examined upon entrance into active service.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994); Smith v. Shinseki, 24 Vet. App. 40, 45 (2010) (holding that the presumption of soundness attaches only where there has been an induction examination in which the later-complained-of disability was not detected).   

The Veteran's service treatment records show that, in December 1990, he underwent an examination in connection with his appointment to warrant officer.  At that time, audiological testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
30
25
LEFT
15
15
15
35
45

The Veteran's service treatment records show that he underwent a reference audiogram in May 1991 at which time it was noted that he was routinely exposed to hazardous noise.  Audiological testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
30
25
LEFT
20
20
20
35
30

Based on these findings, the appellant was assigned a hearing acuity profile of H1.  It is noted that an individual having a numerical designation of "1" is considered to possess a high level of medical fitness and, consequently, is medically fit for any military assignment.  AR 40-501, Para. 9-3(c)(1), Change 35; see also Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).

In June 1991, the appellant underwent a physical examination in connection with his release from active duty.  Audiological testing at that time showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
30
25
LEFT
20
20
20
35
30

On a July 1991 report of medical history, the appellant denied having or ever having had hearing loss.  

In August 1991, the appellant submitted an original application for VA compensation benefits, seeking service connection for a gastrointestinal disability.  His application is silent for any reference to a hearing loss disability, as is post-service medical evidence assembled in support of the claim.

In October 1993, the appellant submitted claims for service connection for multiple additional disabilities, including hearing loss.  In support of his claim, the appellant was afforded a VA general medical examination in April 1994.  The diagnoses included "by history, possible hearing loss secondary to noise exposure."

The appellant was also afforded a VA audiology examination in April 1994 at which time he reported noticing slowly progressive hearing loss for approximately three years.  He specifically denied having tinnitus.  Audiological testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
30
15
LEFT
10
10
10
30
20

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 98 percent in the left ear.  The diagnosis was mild sensorineural hearing loss at 3,000 hertz and hearing otherwise within normal limits, bilaterally.  

In a May 1994 rating decision, the RO denied service connection for hearing loss.  In particular, the RO noted that the appellant's service treatment records were negative for a diagnosis of hearing loss, that there was no evidence of sensorineural hearing loss manifest to a compensable degree within one year of separation, and that a VA examination showed no current hearing loss disability.  Although the appellant was notified of the RO's decision and his appellate rights in a June 1994 letter, he did not perfect an appeal, nor was new and material evidence received, within the applicable time period.  

In February 2011, the appellant again claimed entitlement to service connection for hearing loss.  

In connection with his claim, the appellant was afforded a VA audiology examination in April 2011 at which time he reported a history of military noise exposure from automotive maintenance noise and weapons.  He also acknowledged civilian noise exposure to power tools, drills, and saws as a maintenance worker.  Audiological testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
35
40
LEFT
15
20
15
50
40

Speech audiometry revealed speech recognition ability of 94 percent in the left ear and 96 percent in the right ear.  The diagnosis was bilateral high frequency sensorineural hearing loss.  After examining the appellant and reviewing the record, the examiner concluded that it was less likely as not that the appellant's current hearing loss was the result of in-service noise exposure.  She explained that the appellant's service treatment records revealed no clinically significant threshold shifts when comparing audiometric findings at entrance to active duty to those at active duty separation.  She also noted that hearing loss was present prior to active duty service and was not aggravated during service.  

In support of his claim, the appellant submitted an October 2011 letter from a private audiologist who indicated that she had seen the appellant for an audiological evaluation.  She noted that he had reported noise exposure in service, including during Desert Storm.  She also noted that the appellant had reported that audiological testing while in service had shown a decrease in his hearing levels.  The audiologist noted that the appellant currently exhibited a moderate high frequency hearing loss at 3,000 and 4,000 Hertz, bilaterally, and that speech discrimination testing using the Maryland CNC list showed 94 percent for the right ear and 92 percent for the left ear.  The audiologist indicated that the appellant exhibited hearing loss typical of that seen as the result of noise exposure.  She indicated that it was therefore at least as likely as not that the appellant's current hearing loss was the result of noise exposure during service. 


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as an organic disease of the nervous system like sensorineural hearing loss, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2013).

In addition to the criteria set forth above, service connection for impaired hearing is subject to the additional requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2013).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

For claims such as this one, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2013).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the credibility of newly presented evidence must be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

As set forth above, in a May 1994 rating decision, the RO denied service connection for hearing loss.  Although the appellant was notified of the RO's decision and his appellate rights, he did not perfect an appeal within the applicable time period.  Neither he nor his representative has contended otherwise.  There was also no evidence received within one year of the issuance of that decision.  Under these circumstances, the Board concludes that the RO's May 1994 rating decision is final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.1103 (2013).  

As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed, if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

In the May 1994 rating decision, the RO denied service connection for hearing loss, finding, inter alia, that the appellant did not have a current hearing loss disability.  Since that final May 1994 rating decision, however, VA has received evidence establishing that the appellant currently has hearing loss which meets the criteria set forth at 38 C.F.R. § 3.385, including the results of an April 2011 VA audiology examination.  Moreover, the appellant has submitted an opinion from a private audiologist indicating that the appellant's current hearing loss is the result of noise exposure in service.  The Board finds that this evidence provides a new factual basis upon which to reconsider the claim and, when presumed credible, raises a reasonable possibility of substantiating the claim of service connection for hearing loss.  

Although the newly received evidence discussed above is adequate for the limited purposes of reopening the claim, given the evidence currently of record, it is not sufficient to allow the grant of the benefits sought.  Once a claim is reopened, the statutory duty to assist is triggered.  See 38 U.S.C.A. § 5103 (West 2002).  For reasons explained below, additional development is necessary before the Board may proceed with a decision on the merits.


ORDER

New and material evidence having been received, the application to reopen the claim of service connection for bilateral hearing loss is granted.  


REMAND

After considering the evidence of record, the Board finds that additional evidentiary development is necessary.  

With respect to the appellant's claims of service connection for hearing loss and tinnitus, the Board finds that an additional examination is necessary, as the opinions currently of record are of limited probative value, given the examiners' failure to provide a complete rationale for their conclusions based on the evidence of record.  

In that regard, the Board observes that, in a September 2014 statement, the appellant's representative indicated that he had recently undergone a VA hearing loss examination in June 2014.  The results of this examination are not contained in the record, although the VBMS file does contain a letter from the RO to the appellant advising him that arrangements were being made for a VA examination.  It appears that this letter was originally mailed in March 2014 and then re-mailed to a different address in June 2014.  Regardless, the results of the examination are not of record and must be obtained prior to further appellate consideration.  

Additionally, the Board notes that, in September 2014, the appellant submitted additional evidence, including a Fibromyalgia Disability Questionnaire completed by a military physician at Brooke Army Medical Center (BAMC) at Fort Sam Houston in September 2014.  Absent a waiver, this evidence must be considered by the RO in the first instance.  38 C.F.R. § 20.1304 (2013).

At his July 2014 Board hearing, the appellant testified that he receives treatment for fibromyalgia at the San Antonio Military Medical Center at Fort Sam Houston and planned to consult a rheumatologist there in the near future.  Treatment records from that facility have not been obtained.  To ensure that the record on appeal is complete, additional evidentiary development is necessary.  38 C.F.R. § 3.159(c)(2013).

Finally, at his July 2014 Board hearing, the appellant testified that his fibromyalgia had caused him to miss a lot of work and he stopped working as a result.  In light of the appellant's testimony, the Board finds that the question of the appellant's entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) has been reasonably raised.  Under these circumstances, the RO/AMC should develop a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate notice and development actions in connection with the appellant's claim for a total rating based on individual unemployability due to service-connected disability (TDIU).

2.  The AOJ should obtain clinical records from the Audie Murphy VAMC for the period from February 2014 to the present.  

3.  The AOJ should obtain clinical records from the Brooke Army Medical Center (BAMC) and San Antonio Military Medical Center (SAMMC) at Fort Sam Houston for the period from June 2006 to the present.  

4.  The AOJ should obtain a copy of the June 2014 VA medical examination apparently conducted in connection with the appellant's claims of service connection for hearing loss and tinnitus.  

5.  The AOJ should schedule the appellant for a VA examination to determine the nature and etiology of his current hearing loss and tinnitus or seek a medical opinion from the examiner who provided the June 2014 examination, if appropriate.  

The claims folder and access to any additional records in the electronic VA files should be provided to the examiner.  

It should be noted that the absence of in-service evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

It should also be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

After examining the appellant and reviewing the record, the examiner should provide an opinion as to whether it is at least as likely as not that any current hearing loss and tinnitus are causally related to the Veteran's active service from November 1990 to August 1991, including noise exposure therein.  

In providing the requested opinion, the examiner should consider the pertinent evidence of record, including (a) in-service audiometric testing conducted in December 1990 and May 1991, as well as the June 1991 examination conducted at the time of the appellant's release from active duty; (b) the appellant's reports of in-service noise exposure from automotive maintenance and weapons as well as post-service civilian noise exposure to power tools, drills, and saws as a maintenance worker; and (c) the results of an April 1994 VA audiology examination.  

The examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss or tinnitus develops from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the AOJ should readjudicate the issues on appeal.  

If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


